FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2014 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated October 10, 2014. TRANSLATION Autonomous City of Buenos Aires, October 10, 2014 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref: Relevant Information Dear Sirs: The purpose of this letter is to disclosethat YPF S.A. ("YPF" or the "Company") was sued by Ricardo Paz Herrera, who has requested the annulment of the Company’s Ordinary and Extraordinary General Meeting dated April 30, 2014 anditscontinuation of May 21, 2014. The proceeding is pending in the Commercial National Court of First Instance, number 16, before Dr. Sebastián Sánchez Cannavo, Acting Judge, Secretariat No. 32, located at Av. allao, Autonomous City of Buenos Aires, under the lawsuit titled "Paz Herrera Ricardo Adrián c/YPF S.A. s/ Ordinario" File Number 061896. The Company categorically denies the allegationsset forth inthe complaint, which it considers completely inadmissible and advises that it will defend its interests and those of its shareholders in accordance with law. Yours faithfully, Alejandro Cherñacov Market Relations Officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: October 14, 2014 By: /s/ Alejandro Cherñacov Name: Title: Alejandro Cherñacov Market Relations Officer
